            Case 3:18-cv-00939-SI      Document 61       Filed 02/03/20     Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



PETER SZANTO,                                        Case No. 3:18-cv-939-SI LEAD

                Appellant,                           Bankr. Case No. 16-33185-pcm7
                                                     Bankr. Adv. Pro. No. 18-03022-pcm
       v.
                                                     ORDER
JP MORGAN CHASE BANK, NA, et al.,

                Appellees.


Michael H. Simon, District Judge.

       Peter Szanto (“Szanto”) filed an emergency motion requesting the extraordinary relief

that the Court order the Bankruptcy Court to stop trial proceedings before the Bankruptcy Court

in the adversary proceeding Case No. 18-03022-pcm. Szanto argues that the Court must stop

these proceedings because on January 6, 2020, Szanto filed a “Notice of Amendment” and an

amended bankruptcy petition relating to his “voluntary” petition filed in his lead Bankruptcy

Case No. 16-33185-pcm7. This Notice of Amendment states: “This amendment herein evidences

that Szanto no longer seeks nor desires nor asks nor wishes nor qualifies for Title 11 relief of any

sort.” ECF 60-1 at 2 (emphasis added). The amended petition states that the Chapter 7

bankruptcy is proceeding without Szanto’s consent and is “contrary to [his] choice” and that his


PAGE 1 – ORDER
             Case 3:18-cv-00939-SI       Document 61       Filed 02/03/20      Page 2 of 3




“qualification for relief under Chapter 11 was abrogated by the Court.” Szanto argues that his

Notice of Amendment and amended petition serves to withdraw the lead bankruptcy case from

the Bankruptcy Court and remove that case from the jurisdiction of the Bankruptcy Court.

Szanto further argues that the Bankruptcy Court therefore also lacks jurisdiction to hear the trial

in the related adversary proceeding, Case No. 18-03022-pcm, which is scheduled for trial

beginning February 4, 2020.

        These arguments by Szanto ignore, however, that on December 5, 2017, the Bankruptcy

Court converted Szanto’s voluntary Chapter 11 petition to an involuntary Chapter 7 bankruptcy

case upon the motion of a creditor, and over the objection of Szanto. The Bankruptcy Court

ordered Szanto to file various documents and perform other actions in the Chapter 7 bankruptcy,

limited his use of the property in the bankruptcy estate, established other requirements for the

bankruptcy estate and its creditors, and named a trustee. Szanto appealed the Bankruptcy Court’s

conversion order, and this Court affirmed the Bankruptcy Court. See Case No. 19-cv-0138-SI,

ECF 38 (Order dated January 23, 2020).

        Furthermore, Rule 1009(a) of the Federal Rules of Bankruptcy Procedure allows a debtor

to amend his or her petition, list, schedule, or statement of financial affairs, not to unilaterally

terminate a case without a court order. Moreover, amendments under Rule 1009(a) are subject to

review for prejudice to third parties. In re Greene, 583 F.3d 614, 626 (9th Cir. 2009). Szanto’s

main bankruptcy case has been litigated for four years. Additionally, upon conversion to

Chapter 7, Szanto’s assets became the property of the bankruptcy estate, subject to his right to

claim certain property as exempt. Thus, Szanto has not shown that his underlying “amendment”

purportedly withdrawing his involuntary Chapter 7 case would not cause prejudice to his

creditors.



PAGE 2 – ORDER
          Case 3:18-cv-00939-SI       Document 61        Filed 02/03/20     Page 3 of 3




       Szanto’s Notice of Amendment purporting to withdraw his Chapter 11 (or Chapter 7)

petition or file an amended voluntary Chapter 11 or Chapter 7 petition did not serve to terminate

the Bankruptcy Court’s jurisdiction. Nor did Szanto’s purported voluntary amended petition

override the Bankruptcy Court’s order of December 5, 2017, and subsequent orders, setting forth

the requirements for the Chapter 7 bankruptcy case.

       Szanto’s emergency motion for a writ to prohibit the trial in Bankruptcy Court (ECF 60)

is DENIED.

       IT IS SO ORDERED.

       DATED this 3rd day of February, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
